Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 7-9 have been cancelled.
Claim 1 has been amended.
Claims 1-6 are pending and will be examined on the merits.  
The text of those sections of Title 35, US Code not included in this Office Action may be found in the prior Office Action.
	 

Rejections/Objections Withdrawn
All previous rejection of claims 7-9 are moot in view of cancellation of these claims.
Rejection of claims 1-9 under 35 U.S.C. § 112(b)
Applicant’s amendments to the claims, filed 10/19/2021, have been fully considered and the rejection of claims 1-6 under 35 U.S.C. 112(b) is now obviated by the amended claims.  The rejection of 04/21/2021 has been withdrawn.  

New Rejections Necessitated by Amendment/Rejections Maintained
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 1-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bang (Bang, et al., Annals of Oncology 27 (Supplement 6): vi359-vi378, 2016, of record) as evidenced by Bang (2019) (Bang, et al., Journal of Clinical Oncology 2019 Vol. 37, No. 15, pp 2528-2528). 

The table below shows the SEQ ID NOs of the VH, VL, heavy and light chains of the anti-VEGFR-2 antibody of the instant application, the anti-PD-L1 antibody of the instant application, Durvalumab and Ramucirumab.  


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

	The anti-VEGFR-2 antibody of the instant application is Ramucirumab and the anti-PD-L1 antibody of the instant application is Durvalumab.  The antibodies will be referred to as Ramucirumab and Durvalumab for the rest of this Office Action.  
	Regarding claims 1 and 4-6, Bang teaches of a clinical trial wherein the combination of Ramucirumab and Durvalumab are used to treat advanced gastric or gastroesophageal junction (GC) adenocarcinoma, non-small cell lung cancer (NSCLC) or hepatocellular cancer (HCC) (Bang, Background).  	Bang teaches administering a dose of 10 mg/kg Ramucirumab and 750 mg Durvalumab every 2 weeks for GC 
	Regarding claim 2, since the sequences in the claim correspond to Ramucirumab and Ramucirumab was used in the study of Bang.  
	Regarding claim 3, since the sequences in the claim correspond to Durvalumab and Durvalumab was used in the study of Bang.  

 Responses to Arguments
	Bang explicitly teaches the active method steps of administering to a patient having either NSCLC, HCC or gastroesophageal cancer the antibodies durvalumab and Ramucirumab at the claimed dosages and intervals.  Bang (2019) provides evidence that performing these active method steps results in the patient responding to treatment 
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4 and remain rejected under 35 U.S.C. 103 as being obvious over Guillebon (World J Gastrointest Oncol 2015 August 15;7(8); 95-101, of record) in view of Fuchs (Lancet 2014; 383: 31-39, of record) and as evidenced by the instant Specification.
	Regarding Claims 1 and 4, Guillebon teaches a method of treating cancer comprising administration of Durvalumab at a dosage of 800 mg every 2 weeks for the treatment of gastroesophageal cancer (pg 99, column 1).  Regarding claim 3, as evidenced in the instant Specification, Durvalumab has a light chain having the amino acid sequence of SEQ ID NO:7 and a heavy chain having the amino acid sequence of 
Guillebon, however, does not specifically teach 1) administering a dosage of Durvalumab of 750 mg every two weeks, 2) the administration of Ramucirumab at 3) a dose of 8 mg/kg every two weeks, and 4) a kit comprising Ramucirumab and Durvalumab.  
However, these deficiencies are made up for by Fuchs.  
Fuchs teaches the intravenous administration of Ramucirumab at a dosage of 8 mg/kg every two weeks for the treatment of advanced gastric or gastroesophageal adenocarcinoma and that this treatment was capable of extending patient lifespan (Fuchs, pg 31, “Findings”).  Fuchs reports an overall disease control rate of 49% with Ramucirumab alone (Fuchs, p 37, Table 2).
Regarding claim 2, as evidenced in the instant Specification, Ramucirumab has a light chain having the amino acid sequence of SEQ ID NO:3 and a heavy chain having the amino acid sequence of SEQ ID NO:4 (Specification, pg 2 line 27).
Regarding the combination of the two antibodies, it would have been obvious to combine Ramucirumab with Durvalumab for the treatment of gastroesophageal adenocarcinoma because the idea of doing so would have logically followed from their having been individually taught in the prior art to be useful as treatments for gastroesophageal cancer.  The instant situation is amenable to the type of analysis set forth in In re Kerkhoven, 205 USPQ 1069 (CCPA 1980) wherein the court held that it is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose in order to form a third composition that is to be used 
Further, it would be obvious to modify the dosage of Durvalumab from 800 mg of the combined method of administering Durvalumab and Ramucirumab of Guillebon and Fuchs to arrive at 750 mg through routine optimization.  Regarding the slight difference in the prior art dosage for Durvalumab and the claimed dosage, in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F. 2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) See MPEP 2144.05. 

Responses to Arguments
Applicant argues that the 103 rejection did not meet the standards of KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007).  Included in the KSR decision was a list of exemplary rationales that may support a conclusion of obviousness.  One of these rationales is “combining prior art elements according to known methods to yield predictable results”.  

Both Guillebon and Fuchs teach administering highly specific dosages and dosing intervals for their respective antibodies for treating the same disease-- gastroesophageal cancer.  The ability to treat gastroesophageal cancer at the specified dosages constitutes a prior art element shared by both durvalumab and Ramucirumab.  It would be obvious to one of ordinary skill of the art prior to the time of filing of the instant application to recognize this shared art element and reasonably deduce that the combination of durvalumab and Ramucirumab would have at least an additive effect. 
Applicant also argues that “combination therapy in oncology is unpredictable” and “that one of ordinary skill in the art could not have predicted in advance of the filing date of the present application whether the claimed combination oncology therapy would have resulted in a patient responding to treatment…”.  Combination therapy in oncology, though complex, is a fundamentally rational field of endeavor and is not completely “unpredictable” when the therapeutics have been shown individually to be effective.  
Fuchs reports an overall disease control rate of 49% with Ramucirumab alone (Fuchs, p 37, Table 2) and Guillebon reports an overall disease control rate of 20% with Durvalumab alone (Guillebon, p 99, ¶ 1). Furthermore, Kyi (Kyi, et al., Immunotherapy 2016 8(7), pp 821-837) writes in a review that due to the success of PD-1/PD-L1 

Claims 1-3 and 6 remain rejected under 35 U.S.C. 103 as being obvious over Guillebon (World J Gastrointest Oncol 2015 August 15;7(8); 95-101, of record) in view of Eli Lilly (ClinicalTrials.gov identifier: NCT02435433; First posted May 6, 2015, of record) and as evidenced by the instant Specification.
	Regarding claims 1 and 6, Guillebon teaches a method of treating cancer comprising administration of Durvalumab at a dosage of 800 mg every 2 weeks for the treatment of hepatocellular cancer (HCC) (pg 99, column 1).  Regarding claim 3, as evidenced in the instant Specification, Durvalumab has a light chain having the amino acid sequence of SEQ ID NO:7 and a heavy chain having the amino acid sequence of SEQ ID NO:8 (Specification, pg 3 line 10).   
Guillebon, however, does not teach 1) administering a dosage of Durvalumab of 750 mg every two weeks, 2) the administration of Ramucirumab at 3) a dose of 8 mg/kg every two weeks, and 4) a kit comprising Ramucirumab and Durvalumab.  
However, these deficiencies are made up for by Eli Lilly.  
Eli Lilly teaches the administration of Ramucirumab at a dosage of 8 mg/kg every two weeks for the treatment of HCC.

Regarding the combination of the two antibodies, it would have been obvious to combine Ramucirumab with Durvalumab for the treatment of HCC because the idea of doing so would have logically followed from their having been individually taught in the prior art to be useful as treatments for HCC.  The instant situation is amenable to the type of analysis set forth in In re Kerkhoven, 205 USPQ 1069 (CCPA 1980) wherein the court held that it is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose in order to form a third composition that is to be used for the very same purpose since the idea of combining them flows logically from their having been individually taught in the prior art.  One of ordinary skill in the art at the time of filing would have a reasonable expectation of success to obtain a therapeutic benefit upon the combination of the Durvalumab and Ramucirumab, since they had been demonstrated in the prior art to be reasonably predictive of positive outcomes in patients with HCC.
Further, it would be obvious to modify the dosage of Durvalumab from 800 mg of the combined method of administering Durvalumab and Ramucirumab of Guillebon and Eli Lilly to arrive at 750 mg through routine optimization.  Regarding the slight difference in the prior art dosage for Durvalumab and the claimed dosage, in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F. 2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) See MPEP 2144.05.

Responses to Arguments
Applicant argues that the 103 rejection did not meet the standards of KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007).  Included in the KSR decision was a list of exemplary rationales that may support a conclusion of obviousness.  One of these rationales is “combining prior art elements according to known methods to yield predictable results”.  
Guillebon teaches administration of durvalumab at a dose nearly identical to the claimed dosage to be given at dosing intervals identical to the claimed dosing intervals for the treatment of HCC.  Eli Lilly teaches administration of Ramucirumab at a dose identical to the claimed dosage to be given at dosing intervals identical to the claimed dosing intervals for the treatment of HCC.  
Both Guillebon and Eli Lilly teach administering highly specific dosages and dosing intervals for their respective antibodies for treating the same disease-- HCC.  The ability to treat HCC at the specified dosages constitutes a prior art element shared by both durvalumab and Ramucirumab.  It would be obvious to one of ordinary skill of the art prior to the time of filing of the instant application to recognize this shared art element and reasonably deduce that the combination of durvalumab and Ramucirumab would have at least an additive effect. 
Applicant also argues that “combination therapy in oncology is unpredictable” and “that one of ordinary skill in the art could not have predicted in advance of the filing date of the present application whether the claimed combination oncology therapy would have resulted in a patient responding to treatment…”.  Combination therapy in 
Guillebon reports an overall disease control rate of 20% with Durvalumab alone (Guillebon, p 99, ¶ 1).  Eli Lilly’s clinical trial for Ramucirumab alone had not finished by the effective filing date, however, the mere fact that in-human clinical trials for Ramucirumab as a treatment for HCC indicates that sufficient data existed before the filing date to justify performing and funding this trial.  Furthermore, Kyi (Kyi, et al., Immunotherapy 2016 8(7), pp 821-837) writes in a review that due to the success of PD-1/PD-L1 blockade in treating solid tumors, PD-1/PD-L1 blockade will likely become the “foundation” for various combination immunotherapies, with each component adding its own hallmark mechanisms of cancer immunotherapy (Kyi, p 822, Figure 1).  That is to say that combining PD-1/PD-L1 blockade with other immunotherapies is routine in the art.  Thus, it would be obvious to a skilled artisan to combine Ramucirumab of Fuchs and Durvalumab of Guillebon to treat gastroesophageal cancer.

Claims 1, 2, 3 and 5 remain rejected under 35 U.S.C. 103 as being obvious over Kuznar (Oncology and Biotech News, July 2014, Volume 8, Issue 7, of record) in view of Garon (Lancet 2014:384 665-73, of record) and as evidenced by the instant Specification.  
	Regarding Claims 1 and 5, Kuznar teaches a method of treating cancer comprising administration of Durvalumab at a dosage of 1200 mg every 3 weeks for the treatment of NSCLC (Kuznar, page 1). Regarding claim 3, as evidenced in the instant 
Kuznar, however, does not teach 1) administering a dosage of Durvalumab of 1125 mg every 3 weeks, 2) the administration of Ramucirumab at 3) a dose of 10 mg/kg every 3 weeks, and 4) a kit comprising Ramucirumab and Durvalumab.  
However, these deficiencies are made up for by Garon.  
Garon teaches the administration of Ramucirumab at a dosage of 10 mg/kg every 3 weeks for the treatment of NSCLC and that this treatment was capable of extending patient lifespan (Garon, Findings).
Regarding claim 2, as evidenced in the instant Specification, Ramucirumab has a light chain having the amino acid sequence of SEQ ID NO:3 and a heavy chain having the amino acid sequence of SEQ ID NO:4 (Specification, pg 2 line 27).
Regarding the combination of the two antibodies, it would have been obvious to combine Ramucirumab with Durvalumab for the treatment of NSCLC because the idea of doing so would have logically followed from their having been individually taught in the prior art to be useful as treatments for GC.  The instant situation is amenable to the type of analysis set forth in In re Kerkhoven, 205 USPQ 1069 (CCPA 1980) wherein the court held that it is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose in order to form a third composition that is to be used for the very same purpose since the idea of combining them flows logically from their having been individually taught in the prior art.  
Further, it would be obvious to modify the dosage of Durvalumab from 1200 mg of the combined method of administering Durvalumab and Ramucirumab of Kuznar and 
One of ordinary skill in the art at the time of filing would have a reasonable expectation of success to obtain a therapeutic benefit upon the combination of the Durvalumab and Ramucirumab and adjusting the dosage of Durvalumab to 1125 mg, since they had been demonstrated in the prior art to be reasonably predictive of positive outcomes in patients with NSCLC.

Responses to Arguments
Applicant argues that the 103 rejection did not meet the standards of KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007).  Included in the KSR decision was a list of exemplary rationales that may support a conclusion of obviousness.  One of these rationales is “combining prior art elements according to known methods to yield predictable results”.  
Kuznar teaches administration of durvalumab at a dose nearly identical to the claimed dosage to be given at dosing intervals identical to the claimed dosing intervals for the treatment of NSCLC.  Garon teaches administration of Ramucirumab at a dose identical to the claimed dosage to be given at dosing intervals identical to the claimed dosing intervals for the treatment of NSCLC.  

Applicant also argues that “combination therapy in oncology is unpredictable” and “that one of ordinary skill in the art could not have predicted in advance of the filing date of the present application whether the claimed combination oncology therapy would have resulted in a patient responding to treatment…”.  Combination therapy in oncology, though complex, is a fundamentally rational field of endeavor and is not completely “unpredictable” when the therapeutics have been shown individually to be effective.  
Kuznar reports an overall disease control rate of 45% for PD-L1 positive patients and 24% for PD-L1 negative patients with durvalumab alone (Kuznar, p 1, ¶ 7) and Garon reports an overall disease control rate of 23% with Ramucirumab alone (Garon, p 669, ¶ 3). Furthermore, Kyi (Kyi, et al., Immunotherapy 2016 8(7), pp 821-837) writes in a review that due to the success of PD-1/PD-L1 blockade in treating solid tumors, PD-1/PD-L1 blockade will likely become the “foundation” for various combination immunotherapies, with each component adding its own hallmark mechanisms of cancer immunotherapy (Kyi, p 822, Figure 1).  That is to say that combining PD-1/PD-L1 blockade with other immunotherapies is routine in the art.  Thus, it would be obvious to 

Conclusion
Claims 1-6 are rejected.
No claims are allowed. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN L VAN DRUFF whose telephone number is (571)272-2085. The examiner can normally be reached 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on 571-272-5205. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN L VAN DRUFF/Examiner, Art Unit 1643                                

/JULIE WU/Supervisory Patent Examiner, Art Unit 1643